Case 9:20-cv-81205-RAR Document 85 Entered on FLSD Docket 08/04/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                  CASE NO.: 20-cv-81205-RAR

  SECURITIES AND EXCHANGE
  COMMISSION,

         Plaintiff,

  v.

  COMPLETE BUSINESS SOLUTIONS
  GROUP, INC. d/b/a PAR FUNDING, et al,

        Defendants.
   _____                                       /

     MOTION FOR COMPLETE BUSINESS SOLUTIONS GROUP, INC. AND FULL
   SPECTRUM PROCESSING, INC. PERMISSION TO EXCEED THE 10 PAGE LIMIT

         Pursuant to Rule 7.1, Defendants, Complete Business Solutions Group, Inc. d/b/a Par

  Funding(“CBSG”) and Full Spectrum Processing, Inc. (“Full Spectrum”), respectfully request

  permission to exceed the 10 page limit set forth in the Court’s paperless order ECF 74, in

  advance of today’s 3:30 p.m. hearing, and state as follows:

         Undersigned counsel initially appeared in this action on behalf of Defendants, CBSG and

  Full Spectrum, as well as three individual Defendants, and a relief Defendant. Subsequently, the

  individual Defendants and Relief Defendant have retained separate counsel, while undersigned

  counsel continues to represent CBSG and Full Spectrum.

         The Court has scheduled a hearing for August 4 at 3:30 p.m. to consider the appropriate

  scope of the Receivership Order. See ECF 74. The Court allowed the parties to each file

  memorandum not to exceed 10 pages, in advance of the hearing.




                                       FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 85 Entered on FLSD Docket 08/04/2020 Page 2 of 3




         Rather than filing its own separate memorandum of up to 10 pages, CBSG and Full

  Spectrum have joined in a memorandum filed by counsel for the individual Defendants, and

  Relief Defendant, in order to present a single unitary document to the Court. That filing exceeds

  the page limit by three pages. Accordingly, as the filing by CBSG and Full Spectrum, combined

  with the filing by the individual Defendants, and relief Defendant is less than the 20 total pages

  allotted by the Court, undersigned counsel respectfully submits that the parties have complied

  with the intent and the spirit of the Court’s page limitation Order. However, pursuant to Local

  Rule 7.l, Defendants move for an extension of the page limit so that CBSG and Full Spectrum,

  along with the individual Defendants, and Relief Defendant are in compliance with the Local

  Rules of this Court.

                                                       Respectfully submitted,

                                                       FOX ROTHSCHILD LLP
                                                       Attorneys for Complete Business Solutions
                                                       Group, Inc. d/b/a Par Funding and Full
                                                       One Biscayne Tower, Suite 2750
                                                       2 South Biscayne Blvd.
                                                       Miami, Florida 33131
                                                       Telephone: (305) 442-6547
                                                 By:    /s/Joseph DeMaria
                                                       Joseph A. DeMaria, B.C.S.
                                                       Florida Bar No. 764711
                                                       Email: JDeMaria@FoxRothschild.com

                                                       Brett Berman
                                                       2000 Market Street, 20th Floor
                                                       Philadelphia, PA 19103,
                                                       Tel: (215) 299-2000
                                                       Email: bberman@foxrothschild.com

                                                 Sec. Email: mmiller-hayle@foxrothschild.com




                                                  2

                                        FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 85 Entered on FLSD Docket 08/04/2020 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 4, 2020, I electronically filed the foregoing with the Clerk

  of the Court using CM/ECF.

                                                         s/Joseph A. DeMaria
                                                             Joseph A. DeMaria




                                                 3

                                       FOX ROTHSCHILD LLP
